Co Soe TD nH F&F WD NY =

NH bv NM NO NY NO NH HNO — S&S BSB SS Se eS eS ee eee

Case 2:21-cv-00651-DMF Document1 Filed 04/16/21 Page 1 of 8

Michael J. Petitti, Jr. — 011667
Paige C. Pataky — 029951
SHIELDS PETITTI, PLC

5090 N. 40" Street, Suite 207
Phoenix, Arizona 85018
Telephone: (602) 718-3330
Facsimile: (602) 675-2356
E-Mail: mjp@shields etitti.com

   

Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Chad Drexler, No.
Plaintiff,

COMPLAINT
V.

City of Avondale, a municipal corporation,

Defendant.

 

 

 

Plaintiff Chad Drexler (“Plaintiff”) for his cause of action against Defendant alleges:

GENERAL ALLEGATIONS
(Parties and Jurisdiction)

1. Plaintiff is a resident of Maricopa County, State of Arizona and has been at all

relevant times.

z. Defendant City of Avondale (“Defendant”) is a municipal corporation located
in Maricopa County, Arizona. At all times material herein, Defendant was a “person” within

the meaning of 42 U.S.C. § 1983 and was an “employer” within the meaning of 42 U.S.C. §

2000e(b).

1208816.1

 
oOo Se 1 HD A FSF WY NH

No NU NO NY NO NY WN NO fF | — — SB Se Se eS eee
oo 3 DN nA F&F W NY KF Oo CO Oo 1 DH wv F&F WH HY KS CO

 

Case 2:21-cv-00651-DMF Document1 Filed 04/16/21 Page 2 of 8

3. Defendant has committed actions and caused events to occur in the State of
Arizona, which are the foundation of this action and out of which this action arises.
Accordingly, jurisdiction and venue are proper in this Court.

(Nature of Action)

4. This is an action brought by Plaintiff to vindicate violations of Title VII of the
Civil Rights Act (“Title VII”) and his Constitutional free speech and right to association
rights.

(Jury Demand)
5. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

a trial by jury of any issue triable of right by jury.

FACTS COMMON TO ALL CLAIMS FOR RELIEF

6. Plaintiff has been employed by Defendant’s Police Department since May 2013
as a sworn police officer. At all times, he has performed with distinction, competence and to
Defendant’s benefit. He received numerous oral and written commendations from
management and the general public, as well as increased responsibility, pay and other
benefits.

7. In this regard, in approximately November, 2018, Plaintiff tested for and was
awarded the position of Rangemaster. The Rangemaster provides firearm instruction to

department employees, assists with training at any Academy within the State of Arizona and

2

1208816.1

 
Co eo Sa DH HH fF WW NY =

| ee ee ee
SS ~~ N in - Qo NO a oS \O oo ~~ ON an - ee) bo — So

 

Case 2:21-cv-00651-DMF Document1 Filed 04/16/21 Page 3 of 8

educating the community during events such as the Citizens Academy. Although the position
does not include additional pay, it does require additional assignments and responsibilities. It
is considered a prestigious position that is helpful to an officer’s career growth.

8. Plaintiff was President of the Avondale Police Association (“Association”)
from September, 2016 to January, 2019. The Association’s purpose is the mutual protection
and advancement of the interest of its police officer members.

9. As Association President, Plaintiff regularly communicated with Police Chief
Dale Nannenga and Department management, City Manager and City Council regarding labor
relations concerns, including safety, inconsistent disciplinary practices, operations, hiring
practices, racial disparity in hiring, work conditions, training needs and Association member
specific concerns.

10. Defendant’s Police Department, and, in particular, Chief Nannenga has a
reputation for being anti-union and retaliating against individuals who raise concerns about
Department practices and policies. In fact, Defendant and its agents would communicate
directly with Association members to disparage Plaintiff.

11. In approximately 2015, Plaintiff met his biological father for the first time.
Plaintiffs biological father is African American. After meeting his father, Plaintiff contacted
Defendant’s Human Resources Department and asked them to update his profile ethnicity as

African American because he noticed that he was listed as a white male. Plaintiff also had a

1208816.1

 
Co eo aT HD On FF WY YN —

MN NM NHN WN WN ND OND ORD Om me eae eee
oo ~~] nN un - tao No — So o oo | nN tn > ta No wt oS

 

Case 2:21-cv-00651-DMF Document1 Filed 04/16/21 Page 4 of 8

meeting with Police Chief Nannenga and his biological father relating to an Association
diversity training: Bridging the Community Divide.

12. In approximately August, 2017, Plaintiff, on behalf of the Association,
expressed his concerns with the Defendants’ ethnic hiring disparity in a meeting with Police
Chief Nannenga. He also issued public records requests relating to the ethnic makeup of
Defendant Avondale and the Department around the same time.

13. Unfortunately, Plaintiff began to experience significant changes in the terms
and conditions of his employment after providing notice to Defendant regarding his ethnicity
and raising his concerns about the racial disparity in hiring. For example, he began to be held
to more vigorous testing standards than others. He was subjected to an oral board, a firearms
qualification and an impromptu presentation before he was permitted to teach as a firearms
instructor, despite already being certified. Subsequent Caucasian applicants, however, simply
had to submit a memorandum of interest.

14. Then, on May 1, 2019, without notice and any performance issues by Plaintiff,
Defendant removed Plaintiff from the Rangemaster position and replaced him with a white
male. The employee who held the position before Plaintiff was also a white male.

15. Plaintiff received notice of an internal affairs investigation related to an
inadvertent email he sent to Association members on approximately September 18, 2019. His

email indicated that Chief Nannenga had authorized members to attend two upcoming

1208816.1

 
Co oOo 4D DH wr FSF W YK

Ny NY NH NY NY NY NN NY NOR RR RO RR RR RE OR
oa KN UH SF WY NY KH CO OF AIT Dm SF W NY KS O&O

 

Case 2:21-cv-00651-DMF Document1 Filed 04/16/21 Page 5 of 8

Association meetings even if they were on duty. This was a mistake and was based on
Plaintiff simply misunderstanding a communication.

16. Merely hours after realizing his mistake, Plaintiff sent a retraction email to
members. He also informed Chief Nannenga through another Association Executive Board
member that Plaintiff misunderstood the information communicated and had taken steps to
rectify his mistake. No on-duty members attended the meeting. In addition, until Plaintiff
became President of the Association, the Department permitted Association members to
attend Association meetings while on duty. However, this simple misunderstanding was
mischaracterized by Defendants and turned into an internal affairs investigation accusing
Plaintiff of an integrity violation.

17. On September 24, 2019, Plaintiff timely filed a charge of race and retaliation
discrimination with the Equal Employment Opportunity Commission (EEOC). On January
19, 2021, Plaintiff received a Notice of Right to Sue. (A copy is attached as Exhibit 1).

18. Plaintiff is damaged by Defendant and its agents’ conduct, herein alleged,
including, without limitation, damage to his reputation, pain and suffering and economic
losses, such as loss of out of class pay, lost sick time and medical expenses.

19. The willful and wanton misconduct on the part of Defendant is such that it
justifies an award of punitive damages.

20. All allegations of this Complaint are incorporated into each claim for relief in

1208816.1

 
Oo fF AD UH F&F W YP

NY WN bw NY WH WN NH NO NO KF | ee Oe Oe OOS Se |
oOo yay KD A SF W HY KF CO ODO MPO HT DH BP WH NY KS OS

 

Case 2:21-cv-00651-DMF Document1 Filed 04/16/21 Page 6 of 8

this Complaint.

FIRST CLAIM FOR RELIEF
(Sex and Retaliation Discrimination)

21. The acts, policies and practices of Defendant, as alleged herein, violate Title
VII’s sex and retaliation discrimination provisions. The grounds and reasons offered by
Defendant for its actions were false and pretextual.

22. Plaintiff timely filed a charge of sex and retaliation discrimination. The EEOC
issued its Notice of Right to Sue and Plaintiff has timely filed this charge. (Exhibit 1).

23. Plaintiff is damaged by Defendant’s violations of Title VII as hereinabove
alleged or as proven at trial.

SECOND CLAIM FOR RELIEF
(Violation of 42 U.S.C. § 1983)

24. Plaintiff's right of association was protected by the First and Fourteenth
Amendments to the United States Constitution pursuant to 42 U.S.C. § 1983.

25. Plaintiff, as Association President, was a leader of and actively participated in
the Association and its related activities involving matters of public interest and concern.

26. The actions described above deprived Plaintiff of rights, privileges and
immunities provided by the United States Constitution, including, but not limited to,
depriving Plaintiff of his free speech rights and his right to association.

27. In doing the acts alleged above, Defendant acted under the color of State Law,

1208816.1

 
Oo fe 1 DH w FP WwW YH

NO bh NY NH KN YN KN OR mm ee et
be +a nD Ww S&S WwW NY K& COCO DO PB AD Dn fF WW NY KF OC

 

Case 2:21-cv-00651-DMF Document1 Filed 04/16/21 Page 7 of 8

i.e., the unlawful acts were done while Defendant was purporting or pretending to act in the
performance of official duties and constitute abuse or misuse of power or authority, or
alternatively, was acting under color of authority and beyond the scope of its duties but with
knowledge and consent. Defendant’s actions were unprivileged and not subject to any
immunity.

28. Defendant knew or should have known the above alleged conduct violated
Plaintiffs clearly established constitutional rights.

29. The grounds and reasons offered by Defendant for its actions were false and

pretextual.

WHEREFORE, Plaintiff respectfully requests judgment in his favor as follows:

A. For all injunctive and declaratory relief necessary, including a declaration that
Defendant’s conduct violated Title VII and 42 U.S.C. § 1983 and enjoining Defendant from
conduct violating Plaintiff's rights;

B. For actual, consequential and incidental damages as alleged herein or as proven
at trial;

C. For an order reinstating Plaintiff to Rangemaster with rank and all job duties,
seniority, compensation, benefits and rights of employment he enjoyed prior to the demotion
and requiring Defendant to expunge and correct all files to reflect that Plaintiff was not
demoted and removal of all internal affairs investigation documents;

D. For punitive damages;

E. For attorneys’ fees and costs incurred in this matter pursuant to Title VII, 42
U.S.C. § 1988 and any other applicable statute, rule or regulation;

7

1208816.1

 
oe TD DH OH FH WY YN —

wm wo WH KH HN KO KO KO RO mR me ee
oe 1 an Lan a WwW bo — oS \ oo ~] an un = la to _ oS

 

Case 2:21-cv-00651-DMF Document1 Filed 04/16/21 Page 8 of 8

F. For interest on each such element of damage, cost or attorneys’ fees at the

highest legal rate from the date such damage, cost or attorneys’ fees was incurred until paid;

and

1208816.1

G. For such other and further relief as the Court deems just and proper.

DATED this 15th day of April, 2021.
SHIELDS PETITTI, PLC

By /s/ Michael J. Petitti, Jr.
Michael J. Petitti, Jr.
Paige C. Pataky
5090 N. 40" Street, Suite 207
Phoenix, Arizona 85018
Attorneys for Plaintiff

 
